Whitfield, J.
On writ of error taken to a conviction of the larceny of hogs it is, contended' that the ownership of the hogs was not proven as alleged. The evidence as to the size, sex and marks, as well as the color of the hair remaining on the carcasses of the hogs when seen in the *341market place, together with the circumstances shown in evidence, afford sufficient legal predicate for a finding of the ownership of the hogs as alleged, even though there was some testimony that hogs of another color had been bought by the defendant from a different party who had used the same mark. There being evidence legally sufficient to sustain a verdict of conviction if believed by the jury as against the conflicting testimony, and there being nothing to indicate that the jury were not governed by the evidence adduced in making their finding, which has been approved by the trial court in denying a motion for new trial, the verdict will not be disturbed, and the judgment of conviction thereon is affirmed.
Browne, G. J., and Taylor, Ellis and West, J. J., concur.